303 N.Y. 605 (1951)
In the Matter of Robert Hardwick et al., Appellants,
v.
Bernhardt S. Kramer, as City Clerk of The City of Kingston, et al., Respondents.
Court of Appeals of the State of New York.
Argued September 24, 1951.
Decided September 24, 1951
Francis Martocci for appellants.
James G. Connelly, Corporation Counsel, respondent in person and for Bernhardt S. Kramer, as City Clerk of the City of Kingston, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, without costs; no opinion.